901 A.2d 952 (2006)
187 N.J. 489
COMMUNITY HOSPITAL GROUP, INC., t/a JFK Medical Center, Plaintiff-Petitioner,
v.
BLUME GOLDFADEN BERKOWITZ DONNELLY FRIED & FORTE, P.C., and Carol L. Forte, Esq., Defendants-Respondents.
Supreme Court of New Jersey.
June 16, 2006.
ORDERED that the petition for certification is denied, and the matter is remanded to the trial court for further proceedings consistent with the opinion of Judge *953 Coburn, which is reported at 384 N.J.Super. 251, 894 A.2d 702 (2006).